DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on11/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borod (US 5409167).
Regarding claim 1, Borod (‘167) discloses a portable bidet system, comprising: an adapter (lower portion of 12) configured to secure a first end of a supply tube (120, tube connecting to 114) within a fluid container (122); 
a pump (114) operationally connected to a second end of the supply tube; and 
a disposable delivery tube (54) connected to an outlet (outlet of 114) of the pump.
Regarding claim 2, Borod (‘167) discloses the adapter attaches to the fluid container by a connection selected from the group of connections consisting of a 
Regarding claim 3, Borod (‘167) discloses the pump is an electric pump (col. 2, ll. 32-38).
Regarding claim 4, Borod (‘167) discloses wherein the electric pump is battery powered (via 44).
Regarding claim 6, Borod (‘167) discloses the outlet of the pump comprises a quick connector (118) that accepts and secures a free end of the disposable delivery tube therein.
Regarding claim 7, Borod (‘167) discloses the disposable delivery tube comprises flexible medical tubing (col. 2, ll. 39-45).
Regarding claim 12, Borod (‘167) discloses a portable bidet system (10), comprising: an adapter (lower portion of 12) configured to attach to the open end of a fluid container (122); 
a first end of a supply tube (120, tube connecting to 114) secured by the adapter within the fluid container; 
an electric pump (114) operationally connected to a second end of the supply tube; 
a power bank (144) and power cable (47, 49, connection between 144 and 114) for supplying power to the electric pump; 
a disposable delivery tube (54) connected by a quick connector (18) to an outlet (outlet of 114) of the pump; and 
.
Claims 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borod (US 5335855).
Regarding claim 8, Borod (‘855) discloses a portable bidet system (10), comprising: a supply tube (20) affixed to an adapter (bottom portion of 12) configured to attach to the open end of a fluid container (22) to secure the supply tube within the fluid container; 
a pump (upper portion of 12, 14) operationally connected to the supply tube and having an outlet (outlet of 12) comprising a quick connector (18); and 
a disposable delivery tube (54) operationally connected by the quick connector to the outlet.
Regarding claim 10, Borod (‘855) discloses the disposable delivery tube comprises flexible medical tubing (col. 2, ll. 40-46).
Regarding claim 11, Borod (‘855) discloses the pump is a manually operated pump (col. 3, ll. 64-66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Borod (US 5409167) in view of De Rosa (US 20120158193).
Regarding claim 5, Borod (‘167) discloses substantially all of the elements of the present invention as stated above in the rejection of claim 3.
However, Borod (‘167) does not disclose a USB or micro-USB port for supplying power to the pump as claimed.
De Rosa discloses a dispensing device wherein the electric pump further comprises a Universal Serial Bus (USB) port or a micro-USB port for supplying power to the pump (¶ 0163).
It would have been obvious to one of ordinary skill in the art to have modified the system of Borod (‘167), to include a USB port as claimed, as taught by De Rosa, in order to connect to a personal computer so the rechargeable accumulator can be recharged (¶ 0163).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Borod (US 5335855) in view of Crawford (US 20160346803).
Regarding claim 9, Borod (‘855) discloses substantially all of the elements of the present invention as stated above in the rejection of claim 8.
However, Borod (‘855) does not disclose an outlet tube and additional quick connector as claimed.

It would have been obvious to one of ordinary skill in the art to have modified the system of Borod (‘855), to include an outlet tube and quick connector as claimed, as taught by Crawford, since it was known in the art to use tubing with a quick connector in order to extend the range of operation for the pump and to conveniently connect or disconnect the tubing.
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Bailey (US 20140107409) discloses a significant though unclaimed feature of a bidet including control buttons (41-44) and a display (45).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.R.K/           Examiner, Art Unit 3754

/DAVID P ANGWIN/           Supervisory Patent Examiner, Art Unit 3754